                      Case 6:19-mj-06166-KGG Document 1 Filed 10/01/19 Page 1 of 8

AO 106 (Rev. 04/IO) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                                District of Kansas                                  ocr o12019
                                                                                                               Cl~
                                                                                                               By
                                                                                                                              OUrt
                 In the Matter of the Search of                          )                                                    epu1y Clerk
         (Briefly describe the property to be searched
          or identify the person by name and address)
                                                                         )
                                                                         )
                                                                         )
                                                                                     Case No.   \C\- 'M-Ltt kw-0 t - KG-G-
 Priority Express Mail Parcel bearing USPS Tracking Number
                 "EJ114819835US" as further                              )
                  described in Attachment A.                             )       FILED UNDER SEAL

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifj1 the person or describe the
property to be searched and give its location):
  Priority Express Mail Parcel bearing USPS Tracking Number "EJ114819835US," as further described in Attachment A.

located in the       ~-------
                                                  District of   ~-----------
                                                                             Kansas              , there is now concealed (identifj1 the
person or describe the property to be seized):
 evidence of violations of Title 21, United States Code, Section 841 (a}(1) (possession with intent to distribute a controlled substance)
 and/or Section 843(b) (unlawful use of a communications facility to facilitate the distribution of a controlled substance); and Title 21,
  United States Code, Section 846, (Conspiracy, including, but not limited to, controlled substances).

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               gevidence of a crime;
                   iif'contraband, fruits of crime, or other items illegally possessed;
                   0 property designed for use, intended for use, or used in committing a crime;
                   0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                           Offense Description
        21 USC 841 (a)(1) and 841                  possession with intent to distribute a controlled substance
        21 USC 843(b)                              unlawful use of a comm. facility to facilitate distribution of a controlled substance
        21USC846                                   conspiracy
          The application is based on these facts:
        See Attached Affidavit of Probable Cause.

          i'lf    Continued on the attached sheet.
          0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                      ~~,;.,am,,
                                                                                       Paul Shade, Postal Inspector, USPIS


Sworn to before me and signed in my presence.


Date:      J~/;/w/{
City and state: -
                Wichita, KS                                                            arable Kenneth G. Gale, US Magistrate Judge
                  -------------
                                                                                                Printed name and title
         Case 6:19-mj-06166-KGG Document 1 Filed 10/01/19 Page 2 of 8




                                    ATTACHMENT A


   United States Postal Service ("USPS") Priority Express Mail Parcel, bearing tracking

number "EJI 14819835US" addressed to "Juan Jackson, 501 South A St., Arkansas City,

KS 67005" with a return address of "Mike Thomson, 1296 N. Berkely Ave, San Bemadino,

CA 92405" was mailed on September 30, 2019 from San Bemadino, CA Post Office

92404. Further, this parcel weighs approximately 2 pounds 13 ounces and bears $49 .10 in

postage ("Subject Parcel"). The Subject Parcel is currently located, specifically at the US

Postal Inspector Wichita Kansas Domicile, located at 7117 W. Harry St, Wichita, KS

67276, which is in the District of Kansas.
        Case 6:19-mj-06166-KGG Document 1 Filed 10/01/19 Page 3 of 8




                                       AFFIDAVIT


       I, Paul Shade, being first duly sworn on oath, state as follows:

                  AGENT INTRODUCTION AND BACKGROUND

       1.     I am a United States Postal Inspector with the United States Postal

Inspection Service, and have been so employed since July, 2004. I am currently assigned

to the Kansas City Field Office of the Postal Inspection Service and have experience

enforcing federal mail and drug laws.       This affidavit is based on my own personal

knowledge and information given to me by other Postal Inspectors and other law

enforcement personnel.

       2.     I received basic training for approximately 12 weeks from the United States

Postal Inspection Service regarding individuals using the United States Mail to transport

controlled substances and proceeds from the sale of controlled substances as well as the

use of Postal Money Orders to launder the proceeds of controlled substances. I received

formal training for one week in January, 2009, when I attended the United States Postal

Inspection Service Narcotics training course in Potomac, Maryland.         This training

involved narcotic investigation techniques, chemical field testing, and training in the

identification and detection of controlled substances and narcotic proceeds being

transported in the United States Mail and other commercial carriers.

       3.    The U. S. Postal Inspection Service has implemented a parcel profile

program targeting parcels mailed to and from areas of the United States which have been

identified by law enforcement as being source areas for the distribution of controlled
        Case 6:19-mj-06166-KGG Document 1 Filed 10/01/19 Page 4 of 8




substances. The Kansas City Field Office Postal Inspection Service program consists of

reviewing postal service records and a physical profile of Express and Priority Mail

parcels and envelopes which have originated from and/or have been received for delivery

in the District of Kansas and Western District of Missouri.

              ITEM TO BE SEARCHED AND ITEMS TO BE SEIZED

       4.     This affidavit is made in support of an application for a search warrant for a

United States Postal Service ("USPS") Priority Express Mail Parcel, bearing tracking

number "EJ114819835US" addressed to "Juan Jackson, 501 South A St., Arkansas City,

KS 67005" with a return address of "Mike Thomson, 1296 N. Berkely Ave, San

Bernadina, CA 92405" was mailed on September 30, 2019 from San Bernadina, CA Post

Office 92404. Further, this parcel weighs approximately 2 pounds 13 ounces and bears

$49.10 in postage ("Subject Parcel").

       5.     Items to be seized from the Subject Parcel include controlled substances;

specifically marijuana, cocaine, methamphetamine and heroin; any drug paraphernalia

related to the possession or distribution of a controlled substance including narcotic

packaging and US Currency.

       6.     The Subject Parcel is currently located, specifically at the US Postal

Inspector Wichita Kansas Domicile, located at 7117 W. Harry St, Wichita, KS 67276,

which is in the District of Kansas.

                        OFFENSES UNDER INVESTIGATION

       7.     Based on my training and experience and on the facts set forth in this

Affidavit, I believe the Subject Parcel contains evidence of violations of Title 21, United


                                        2
        Case 6:19-mj-06166-KGG Document 1 Filed 10/01/19 Page 5 of 8




States Code, Section 841(a)(l) (possession with intent to distribute a controlled

substance); Title 21, United States Code, Section 846 (attempts and conspiracies to do the

same); and Section 843(b) (unlawful use of a communications facility to facilitate the

commission of the above narcotics offenses).



                                   PROBABLE CAUSE

       8.     On October 1, 2019, while examining incoming mail parcels at the US

Postal Service Processing & Distribution Center, located at 7117 W. Harry St, Wichita,

Kansas, Inspectors observed the Subject Parcel, bearing tracking "EJ114819835US"

addressed to "Juan Jackson, 501 South A St., Arkansas City, KS 67005" with a return

address of "Mike Thomson, 1296 N. Berkely Ave, San Bernadino, CA 92405" was

mailed on September 30, 2019 from San Bernadino, CA Post Office 92404. Further, this

parcel weighs approximately 2 pounds 13 ounces and bears $49.10 in postage ("Subject

Parcel").

       9.     I queried the Subject Parcel's listed return address information (Mike

Thomson, 1296 N. Berkely Ave, San Bernadino, CA 92405) in the CLEAR Law

Enforcement Database as well as the US Postal Service Address Management System.

Thomson is not affiliated with the address. I queried the addressee information (Juan

Jackson, 501 South A St., Arkansas City, KS 67005) in the CLEAR Law Enforcement

Database and he is listed as a resident at this address.

       11.    On October 1, 2019, I contacted Wichita Police Officer Dustin Nail and

coordinated an exterior odor search of the Subject Parcel at the Postal Inspection Service


                                         3
        Case 6:19-mj-06166-KGG Document 1 Filed 10/01/19 Page 6 of 8




Office in Wichita Kansas. Inspectors placed the Subject Parcel in the conference room,

where other similar empty boxes were located in the facility. At approximately 11:00

am, Inspectors observed Officer Nail and his certified narcotic canine, Nash, search the

area. I observed Nash search the area and then sat facing the Subject Parcel. Officer Nail

stated Nash's actions indicated he had alerted to the Subject Parcel as containing a

narcotic odor.

       12.       Officer Dustin Nail #2222 is currently employed as a canine handler with

the Wichita Police Department. Officer Nail was first assigned Police Service Dog Nash

in September 2015 and completed a basic canine training course with PSD Nash in

December 2015. Police Service Dog Nash received approximately two hundred hours in

the detection of marijuana, methamphetamine, cocaine and heroin during the training

class. Police Service Dog Nash has continued to attend maintenance training on a weekly

basis since basic training. Officer Nail and Police Service Dog Nash were last certified

by the Kansas Highway Patrol as a Narcotics Detection Dog Team on October 17th, 2018.

Police Service Dog Nash is trained to give a passive indication, meaning that when he

locates one of the odors he is trained to detect he sits or goes into a down position at the

source of the odor.




                                         4
        Case 6:19-mj-06166-KGG Document 1 Filed 10/01/19 Page 7 of 8




                                    CONCLUSION

       13.    Therefore, based on these facts, I believe there is probable cause to believe

that the Subject Parcel contains evidence of a crime, including Title 21, United States

Code, Section 841, and/or other illegal contraband (including actual narcotics), in

violation of Title 21, United States Code, Section 841(a)(l), (possession with intent to

distribute a controlled substance); Title 21, United States Code, Section 846 (attempts

and conspiracies to do the same); and Title 21, United States Code, Section 843(b)

(unlawful use of a communications facility to facilitate the commission of the above

narcotics offenses).

       FURTHER YOURAFFIANT SAYETHNOT.




                                           Paul Shade
                                           United States Postal Inspector
                                           United States Postal Inspection Service


Sworn to and subscribed before me on this /      ~       day of October 2019.




                                       5
        Case 6:19-mj-06166-KGG Document 1 Filed 10/01/19 Page 8 of 8




                                    ATTACHMENT A


   United States Postal Service ("USPS") Priority Express Mail Parcel, bearing tracking

number "EJ114819835US" addressed to "Juan Jackson, 501 South A St., Arkansas City,

KS 67005" with a return address of"Mike Thomson, 1296 N. Berkely Ave, San Bernadina,

CA 92405" was mailed on September 30, 2019 from San Bernadina, CA Post Office

92404. Further, this parcel weighs approximately 2 pounds 13 ounces and bears $49.10 in

postage ("Subject Parcel"). The Subject Parcel is currently located, specifically at the US

Postal Inspector Wichita Kansas Domicile, located at 7117 W. Harry St, Wichita, KS

67276, which is in the District of Kansas.
